DETAILED ACTION
In view of the Pre-Appeal Brief Request filed on 07/06/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.  To avoid abandonment of the application, appellant must exercise one of the following options:
(1)	file a reply under 37 CFR 1.111 (if this Office Action is non-final); or, 
(2) 	initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.
If previously paid, the notice of appeal fee and appeal brief can be applied to a new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.  
A Supervisory Patent Examiner (SPE) has approved the reopening of prosecution in this case as noted by the SPE signature at the end of this action.  
Claims 1-20 have been considered for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US Patent 6,642,462) in view of Yoon et al. (US Publication 2005/0041130). 
In re Claim 1, Ninomiya discloses a computing device (Figs. 1, 2 and 9), comprising: a lid 53; a base 50; a hinge switch (Fig. 9) comprising: a first electrical contact 92 coupled to the lid; and a second electrical contact 94 coupled to the base, wherein the second electrical contact is axially alignable with the first electrical contact to form a physical connection, wherein the second electrical contact 94 is to come in and out of contact with the first electrical contact 92 to define a position of the lid relative to the base (See Figure 9, col. 4 ll. 64-67, col. 5 ll. 1-29, i.e., “[T]he movable contact is slidably moved on the stationary contact 94 and is brought into contact with or separated from the stationary contact 94 whereby a plurality of rotational positions of the lid body 53 can be detected.”).  
Though very suggestive, Ninomiya does not explicitly disclose “wherein the second electrical contact is to come in and out of axial alignment with the first electrical contact” (i.e., it is not explicitly disclosed in the embodiment shown and described in Figure 9 how the circuit is disconnected).  However, Yoon discloses a lid 20 and a base 10 connected via a hinge (Figure 3) and a hinge switch 60 comprising a first electrical contact 62 (Figure 5) coupled to the lid; and a second electrical contact 63 coupled to the base, wherein the second electrical contact is axially alignable with the first electrical contact to form a physical connection, wherein the second electrical contact 63 is to come in and out of axial alignment with the first electrical contact 62 to define a position of the lid relative to the base (Yoon, Figure 5, paragraphs 0053-0055).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a hinge switch like that disclosed in Yoon with the apparatus as otherwise disclosed in Ninomiya so as to more precisely define the rotational position of the lid relative to the base.  Ninomiya is suggestive of a discontinuous circuit pattern as shown in Figure 9 (i.e. the top portion of pattern 94 missing).
In re Claim 2, Ninomiya, as modified by Yoon, discloses a hinge 52; and a hinge pin 2, wherein: the first electrical contact 92 is coupled to a first substrate 12 (or structure as labeled 92 in Figure 9 of Ninomiya) that is coupled to the hinge pin 2, the second electrical contact 94 is coupled to a second substrate 11 (or structure as labeled 94 in Figure 9), the second substrate being rotatable around the hinge pin 2, and the first electrical contact and the second electrical contact are rotatable about the same axis as the hinge coupled between the lid and the base rotates.  Ninomiya does not explicitly disclose wherein the first electrical contact is rotatable about the hinge pin and the second electrical contact is coupled to the hinge pin, but rather discloses the opposite arrangement. However, it has been held to be obvious to a person of ordinary skill in the art to have simply reversed the parts of that which is otherwise disclosed in the prior art. See MPEP §2144.04 (VI).  The common motivation would be to provide movable contact for the rotary switch.   
In re Claim 4, Ninomiya modified, discloses a first arm 53a rotatably coupled to the hinge pin 2 wherein the first substrate 12 (or structure as labeled 92 in Figure 9) is coupled to the first arm: and a second arm 50a coupled to the hinge pin, wherein the first arm is coupled to the lid of the computing device, and wherein the second arm is coupled to the base of the computing device.
In re Claim 6, Ninomiya, as modified by Yoon, discloses wherein the second electrical contact (Yoon, 63) comprises a protrusion (Yoon, Figure 3) that abuts the first electrical contact (Yoon, 62) when the contacts establish a physical connection. 
In re Claim 7, Ninomiya discloses a computing device, comprising: a lid portion 53; a base portion 50; a hinge 52 coupling the lid portion and the base portion; and a hinge switch (Figure 9) coupled to the hinge, the hinge switch comprising: a first electrical contact 92; and a second electrical contact 94 axially alignable with the first electrical contact, wherein an axial alignment of the first electrical contact and the second electrical contact is to define an open state of the computing device (col. 5 ll. 52-63), and wherein a disconnection of the first electrical contact and the second electrical contact is to define a closed state of the computing device (col. 5 ll. 35-51).  
Ninomiya does not explicitly disclose wherein the circuit disconnection is for an open state and the circuit connection is for a closed state, but rather discloses the opposite arrangement.  However, it has been held to be obvious to a person of ordinary skill in the art to have simply reversed the parts of that which is otherwise disclosed in the prior art. See MPEP §2144.04 (VI).  Furthermore, Ninomiya is very suggestive that a plurality of arbitrary angular rotations (e.g. opened or closed) of a lid relative to a base can be detected based on user preferences and changing the position or shape of the first and/or second electrical contacts. Ninomiya, col. 6 ll. 5-14.
Though very suggestive, Ninomiya also does not explicitly disclose where the second electrical contact is to come in and out of axial alignment with the first electrical contact (i.e. it is not explicitly disclosed in the embodiment shown and described in Figure 9 how the circuit is disconnected).  However, Yoon discloses a lid 20 and a base 10 connected via a hinge (Figure 3) and a hinge switch 60 comprising a first electrical contact 62 coupled to the lid; and a second electrical contact 63 coupled to the base, wherein the second electrical contact is axially alignable with the first electrical contact to form a physical connection, wherein the second electrical contact 63 is to come in and out of axial alignment with the first electrical contact 62 to define a position of the lid relative to the base (Yoon, Figure 5, paragraphs 0053-0055).  Yoon further discloses various detectable states that may be considered an “open” position (i.e. any portion of circuit patterns 62b, 62c or 62d that become discontinuous at various angles).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a hinge switch like that disclosed in Yoon with the apparatus as otherwise disclosed in Ninomiya so as to more precisely define the rotational position of the lid relative to the base.  Ninomiya is suggestive of a discontinuous circuit pattern as shown in Figure 9 (i.e. the top portion of pattern 94 missing).
In re Claim 13, Ninomiya implicitly discloses a non-transitory computer readable storage medium comprising instructions that when executed cause an electric circuit (col. 5 ll. 30-35) of a computing device (col. 1 ll. 6-10) to: monitor a position of a lid 53 of the computing device relative to a base 50 of the computing device via a hinge switch; the hinge switch comprising: a first electrical contact 92; and a second electrical contact 94; in response to a determination that the hinge switch is deactivated, determine that the position of a lid relative to the base is in a closed state (col. 5 ll. 35-51), wherein the hinge switch is deactivated when the first electrical contact is disconnected with the second electrical contact (See Figure 9, col. 4 ll. 64-67, col. 5 ll. 1-29); and in response to a determination that the hinge switch is activated, determine that the position of the lid relative to the base is in an opened state, wherein the hinge switch is activated when the first electrical contact is connected to the second electrical contact (col. 5 ll. 52-63).
Ninomiya does not explicitly disclose wherein the circuit disconnection is for an open state and the circuit connection is for a closed state, but rather discloses the opposite arrangement.  However, it has been held to be obvious to a person of ordinary skill in the art to have simply reversed the parts of that which is otherwise disclosed in the prior art. See MPEP §2144.04 (VI).  Furthermore, Ninomiya is very suggestive that a plurality of arbitrary angular rotations (e.g. opened or closed) of a lid relative to a base can be detected based on user preferences and changing the position or shape of the first and/or second electrical contacts. Ninomiya, col. 6 ll. 5-14.
Though very suggestive, Ninomiya does not explicitly disclose where the second electrical contact is to come in and out of axial alignment with the first electrical contact (i.e. it is not explicitly disclosed in the embodiment shown and described in Figure 9 how the circuit is disconnected).  However, Yoon discloses a lid 20 and a base 10 connected via a hinge (Figure 3) and a hinge switch 60 comprising a first electrical contact 62 coupled to the lid; and a second electrical contact 63 coupled to the base, wherein the second electrical contact is axially alignable with the first electrical contact to form a physical connection, wherein the second electrical contact 63 is to come in and out of axial alignment with the first electrical contact 62 to define a position of the lid relative to the base (Yoon, Figure 5, paragraphs 0053-0055).  Yoon further discloses various detectable states that may be considered an “open” position (i.e. any portion of circuit patterns 62b, 62c or 62d that become discontinuous at various angles).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a hinge switch like that disclosed in Yoon with the apparatus as otherwise disclosed in Ninomiya so as to more precisely define the rotational position of the lid relative to the base.  Ninomiya is suggestive of a discontinuous circuit pattern as shown in Figure 9 (i.e. the top portion of pattern 94 missing).
Ninomiya also does not explicitly disclose a controller.  However, Yoon discloses a controller (paragraphs 0056, 0063) to continuously monitor the electrical connection between the first electrical contact 62 and the second electrical contact 63.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a controller like that disclosed in Yoon with the apparatus as otherwise disclosed in Ninomiya to allow for communication between the sensor and the other electronics in the computer.  Ninomiya suggests that the hinge switch disclosed therein is to be used in a computing device. Ninomiya, col. 1 ll. 6-10. 
In re Claim 16, Ninomiya, as modified by Yoon, discloses wherein the first electrical contact 92 is a different size than the second electrical contact 94. 
In re Claim 17, Ninomiya, as modified by Yoon, discloses wherein the first electrical contact 62 is generally U-shaped and the second electrical contact 63 is circular domed shaped (See Yoon, Figure 3). Although Ninomiya as modified by Yoon does not explicitly disclose wherein the first electrical contact is trapezoidal-shaped, it has been held that absent persuasive evidence that a particular shape is significant a mere change in shape over that which is otherwise functionally disclosed in the prior art would have been an obvious modification to a person having ordinary skill in the art. See MPEP §2144.04(IV)(B). 
In re Claim 18, Ninomiya, as modified by Yoon, discloses wherein a distance is present (See Yoon, Figure 3) between a first substrate 60 and a second substrate 40 when the first electrical contact 62 and the second electrical contact 63 are physically connected (i.e. due to second contact 63 protruding from the substrate). 
In re Claim 19, Ninomiya, as modified by Yoon, discloses a second hinge (See Ninomiya, Figure 2), wherein the hinge and the second hinge each comprise a hinge switch (See Ninomiya, Figure 2).
In re Claim 20, Ninomiya, as modified by Yoon, discloses wherein: the first electrical contact 62 is disposed on just a portion of a first substrate 60 and the second electrical contact 63 is disposed on just a portion of a second substrate 40 (Figure 3 of Yoon). 
Claim(s) 3, 5, 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US Patent 6,642,462), Yoon et al. (US Publication 2005/0041130) and further in view of Prakash et al. (US Publication 2011/0154502).
In re Claims 3, 5, 8, 10 and 14-15, Ninomiya discloses an electric circuit (col. 5 ll. 30-35) that monitors the status of a lid rotation relative to a base, but does not explicitly disclose a controller.  However, Yoon discloses a controller (paragraphs 0056, 0063) to continuously monitor the electrical connection between the first electrical contact 62 and the second electrical contact 63.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a controller like that disclosed in Yoon with the apparatus as otherwise disclosed in Ninomiya to allow for communication between the sensor and the other electronics in the computer.  Ninomiya suggests that the hinge switch disclosed therein is to be used in a computing device. Ninomiya, col. 1 ll. 6-10. 
Ninomiya does not explicitly disclose wherein the circuit disconnection is for an open state and the circuit connection is for a closed state, but rather discloses the opposite arrangement.  However, it has been held to be obvious to a person of ordinary skill in the art to have simply reversed the parts of that which is otherwise disclosed in the prior art. See MPEP §2144.04 (VI).  Furthermore, Ninomiya is very suggestive that a plurality of arbitrary angular rotations (e.g. opened or closed) of a lid relative to a base can be detected based on user preferences and changing the position or shape of the first and/or second electrical contacts. Ninomiya, col. 6 ll. 5-14.
Ninomiya as modified by Yoon does not explicitly disclose a GPIO pin. However, providing such was common in the art before the effective filing date. For example, Prakash discloses a GPIO that is used to determine the orientation/rotation between a lid and base of a computing device. Prakash, paragraphs 0030-0031.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the filing of this application to have provided a GPIO pin, like that disclose in Prakash, with the apparatus as otherwise disclosed in Ninomiya as modified by Yoon so as to more effectively and efficiently monitor the hinge location.  
In re Claim 9, Ninomiya modified disclose a hinge 52; and a hinge pin 2, wherein: the first electrical contact 92 is coupled to a first substrate 12 (or structure as labeled 92 in Figure 9) that is coupled to the hinge pin 2, the second electrical contact 94 is coupled to a second substrate 11 (or structure as labeled 94 in Figure 9), the second substrate being rotatable around the hinge pin 2, and the first electrical contact and the second electrical contact are rotatable about the same axis as the hinge coupled between the lid and the base rotates.  Ninomiya does not explicitly disclose wherein the first electrical contact is rotatable about the hinge pin and the second electrical contact is coupled to the hinge pin, but rather discloses the opposite arrangement. However, it has been held to be obvious to a person of ordinary skill in the art to have simply reversed the parts of that which is otherwise disclosed in the prior art. See MPEP §2144.04 (VI).  Ninomiya as modified by Yoon discloses wherein the first and second electrical contacts may be axially offset (See rejection to Claim 7 above). 
In re Claim 11, Ninomiya modified disclose wherein the hinge comprises: a hinge pin 2, the first substrate 92 being rotatable around the hinge pin and the second substrate 94 being coupled to the hinge pin; wherein the second substrate remains stationary as the first substrate rotates with an arm 50a coupling the lid portion and the first substrate.
In re Claim 12, Ninomiya modified disclose wherein the arm 50a comprises a void defined therein (See Figure 2) through which the hinge pin 2 is extended, the arm being rotatably disposed about the hinge pin (See Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841